                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    DAVID LEE JACKSON,                            No. 4:19-CV-00287

                 Plaintiff,                       (Judge Brann)

         v.                                       (Magistrate Judge Saporito)

    THE FEDERAL BUREAU OF
    PRISONS, et al.,

                 Defendants.

                                      ORDER

                                  MARCH 16, 2020

        David Lee Jackson filed this complaint seeking declaratory and injunctive

relief related to his potential future placement in the special management unit at the

United States Penitentiary in Lewisburg, Pennsylvania.1 Defendants thereafter filed

a motion to dismiss or, in the alternative, for summary judgment based on the

absence of jurisdiction and venue, or for failure to exhaust administrative remedies.2

Magistrate Judge Joseph F. Saporito, Jr., has issued a Report and Recommendation

recommending that this Court grant in part Defendants’ motion on the grounds that

Jackson does not have standing to sue two defendants, and that venue is improper as




1
     Doc. 1.
2
     Doc. 19.
to the remaining defendants.3 Jackson has filed objections to the Report and

Recommendation, asserting that venue is proper in this District.4

       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.5 Conversely, “[i]f a party objects

timely to a magistrate judge’s report and recommendation, the district court must

‘make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.’”6 Regardless of whether

timely objections are made, district courts may accept, reject, or modify—in whole

or in part—the magistrate judge’s findings or recommendations.7

       Because Jackson objects to the recommendation that venue within this District

is improper, that portion of the recommendation is subject to de novo review.8

Jackson does not, however, object to the recommendation that he lacks standing to

sue David J. Ebbert or Ray Ormond, and that recommendation is therefore reviewed

only for clear error.9



3
    Doc. 31.
4
    Doc. 32.
5
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
6
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
7
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
8
    City of Long Branch, 866 F.3d at 99.
9
    See Snyder v. Bender, 548 F. App’x 767, 771 (3d Cir. 2013) (noting that district courts need
    not conduct de novo review of portions of the recommendation to which no party files specific
    objections).
                                                 2
         After reviewing the record, the Court finds no error—clear or otherwise—in

Magistrate Judge Saporito’s conclusion that Jackson lacks standing to sue Ebbert or

Ormond, and those defendants will therefore be dismissed from this action. The

Court further finds no error in Magistrate Judge Saporito’s recommendation that

venue is improper in this District and that the action should be transferred to the

United States District Court for the Western District of Louisiana. Jackson argues

that venue within this District is proper under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events that caused his earlier alleged constitutional

deprivations occurred within the District.10                 However, because Jackson seeks

injunctive relief based on future harm that may occur as a result of a potential transfer

to a prison in Illinois, the Court agrees with Magistrate Judge Saporito that venue

should be determined based upon where “a substantial part of the events or

omissions”11 underlying that transfer will occur.12 Because none of the events that

would underlie any potential future transfer will occur within this District, venue

does not lie here. Accordingly, IT IS HEREBY ORDERED that:

         1.      Magistrate Judge Joseph F. Saporito, Jr.’s Report and Recommendation

                 (Doc. 31) is ADOPTED;


10
     Doc. 32.
11
     28 U.S.C. § 1391(b)(2).
12
     See Cervi v. State Dep’t of Offender Rehab., 487 F. Supp. 1385, 1386 (S.D. Ga. 1980) (holding
     “there is sufficient likelihood . . . that the [plaintiff’s] transfer could occur within the Southern
     District of Georgia. Accordingly, venue is proper under 28 U.S.C. § 1391(b) because
     plaintiff’s claim for deprivation is likely to arise in this district”).
                                                       3
2.   Defendants’ motion to dismiss (Doc. 19) is GRANTED in part and

     DENIED in part;

3.   Defendants Ebbert and Ormond are DISMISSED from this action for

     lack of subject matter jurisdiction;

4.   The Clerk of Court is directed to TRANSFER the remaining claims to

     the United States District Court for the Western District of Louisiana;

     and

5.   The Clerk of Court is directed to CLOSE this case.



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                  4
